Citation Nr: 1428888	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  He has been in receipt of a total disability rating for coronary artery disease since June 22, 1998.  He is also in receipt of special monthly compensation based on the need for the aid and attendance of another since November 14, 2012.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013).  

This matter is on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The documents for this appeal are contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The Veteran's PTSD has been characterized by nightmares, flashbacks, avoidance and depression; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.


CONCLUSION OF LAW

The criteria for a 50 percent, but no more, for an acquired psychiatric disorder, diagnosed as PTSD and depression, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Acquired psychiatric disorders such as PTSD and depression are rated through the use of a general rating formula set forth in 38 C.F.R. § 4.130 (2013).  Under this formula, the Veteran is currently rated at 30 percent for his PTSD, which is specifically categorized under DC 9411.  In order for the Veteran to be entitled to the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands;  impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, DC 9411 (2013).

As an initial matter, the Board determines that the criteria for a 50 percent rating have been met.  Specifically, the evidence indicates on a number of occasions that he experiences panic attacks, and has referred in statements to suicidal ideation, although he did not make such assertions to his treating professionals.  He has also on many occasions experienced what can be classified as severe hypervigilance and difficulty sleeping.  While many of the specific characteristics in the general rating formula have not been observed, there is clearly social impairment that is consistent with the enumerated psychiatric symptoms.  Therefore, a 50 percent rating is warranted on this basis. 

Next, the Board considers whether a rating in excess of 50 percent is warranted.  In order to warrant the next-higher 70 percent rating, the evidence must show  occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9411 (2013).

Based on the evidence of record, a rating in excess of 50 percent is not warranted.  As an initial matter, while there is evidence of some of the symptoms listed in the general rating formula, the symptoms are not so severe such that a 70 percent rating is for application.  For example, at psychiatric evaluations from January to September 2005, the Veteran routinely appeared neatly dressed and displayed a full-range affect with a speech pattern that was full-ranged.  On each occasion, he denied experiencing any delusions or hallucinations, his thought process was logical and coherent, and there was no indication of impairment in terms of orientation or judgment.  While he stated in June 2014 that he experienced intrusive memories and some flashbacks, there was no indication of panic, impaired impulse control or obsessional rituals.  He also stated in September 2005 that he the medication he was taking was controlling his symptoms and that he was sleeping better. 

The evidence also does not indicate that that these symptoms changed markedly through 2006 and 2007.  For example, in October 2006, the Veteran stated that he continues to experience nightmares, but also stated that his medications helped and kept him fairly stable.  While there were some symptoms of anxiety, these appeared related to other health disorders, rather to his service-connected PTSD.  In evaluations in February, March and May 2007, he was observed to be cleanly groomed, with speech that was clear and a mood that appeared "pleasant" and "without depression."  There was no evidence of psychotic thought processes, and he denied hallucinations.  He also denied any suicidal or homicidal thoughts.  His judgment was adequate, and he appeared fully oriented.  Moreover, at a psychiatric evaluation in February 2008, he again stated that he experienced intrusive thoughts.  However, he again appeared cleanly groomed, his speech was clear and his mood was "fairly pleasant."  His judgment was observed to be adequate, there was no evidence of psychotic thought processes, and he denied any suicidal or homicidal thoughts.  He appeared alert and fully oriented, although there was some recent memory improvement.  

Next, at his VA examination in April 2008, the Veteran stated that he "gets real sad" and sleeps a lot of the time.  He stated that he has experienced occasional thoughts of suicide in the past, but not over the past few months.  He also claims to have experienced panic attacks, but only 2 to 3 times per year.  Upon examination, he appeared neatly groomed and appropriately dressed.  He was cooperative, his speech was normal, and his affect and mood were both appropriate.  He also appeared fully oriented, his judgment and thought content were normal, and there was no evidence of hallucinations or inappropriate behavior.  

Since his VA examination, it appears that the Veteran's psychiatric symptoms have been relatively (overall) stable.  For example, in psychiatric evaluations from September 2008 to October 2009, he routinely appeared neatly groomed with a pleasant affect.  He was fully oriented on every occasion, and his judgment and insight were both observed to be fair.  There was never any indication of hallucinations, nor was there any suicidal or homicidal ideation.  While he continued to experience nightmares, he has also stated that the medication he takes has helped in this regard.  Moreover, while he has stated that he experienced some additional depression in the latter half of 2009, he has attributed such symptoms to his cardiovascular health than to his PTSD.  

More recently, it appears as if his condition has actually improved.  For example, In October 2012, he stated that he had been irritable during the day, but has been sleeping better.  He stated in December 2012 that he that he still gets nightmares, "but not often."  He denied any feelings of helplessness or hopelessness and, on both occasions, he appeared cooperative and easily engaged.  There was no indication of perceptual disorders, and he appeared oriented in all spheres.  He denied any suicidal or homicidal ideation on both occasions.  

Finally, at psychiatric evaluations in May and June 2013, he again appeared appropriate, his orientation was normal, and his motor activity was relaxed.  He was cooperative, and his speech was normal and relevant, although his affect was restricted.  His concentration was normal, there were no indications of hallucinations, and there was no indication of abnormal judgment or insight.  

Based on this evidence, the Board is able to determine that symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks) and impaired judgment or impaired abstract thinking are substantially absent.  Moreover, to the extent that he experiences any disturbances in mood and motivation, such symptoms are not so substantial as to warrant a rating in excess of 50 percent.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

However, the Veteran has not shown other indications of such social and occupational impairment.  First, as was noted in January 2005 and on other occasions since then, he has had a long-standing and constructive marriage with his wife, who he characterized as "very supportive."  In February 2005, he explained that he encountered PTSD symptoms in the past, but these symptoms abated after taking medication.  He also indicated that he was working until he experienced a heart attack years before.  In March 2007, he indicated that he was intending to move to Florida in order to be closer to his sister.  He also stated that he enjoyed spending time with his grandchildren.  In February 2008, he stated that continues to be unemployed, but does sometimes go out to a restaurant for coffee.  

At his VA examination in April 2008, he stated that his daughter lives nearby and comes to visit him on a daily basis.  Moreover, he accompanies his wife when she goes shopping, and visits his sister for 2 to 3 days each month.  In April 2009, he indicated that he owned a dog, and appeared to enjoy interacting with it.  In October 2012, he indicated that he was having difficulty dealing with his granddaughter, but this appeared entirely due to her actions rather than his own.  

Overall, the Board acknowledges that the Veteran does have some social impairment.  However, despite this level of impairment, he appears able to function at least to an adequate degree.  Significantly, he appears to have a good and steady relationship with his wife and children.  Moreover, there does appear to go out and socialize to the extent that his other health problems allow him to do so.  Such social functioning weighs against a finding that his social functioning is so impaired as to warrant a rating in excess of 50 percent.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). For example, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or 'moderate' difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers), while a GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

In this case, the Veteran's GAF scores varied somewhat significantly.  For example, in October 2009 his GAF was estimated at 50.  However, it was as high as 70 in December 2012.  After a review of the evidence, the Board determines that the Veteran's symptoms are closer to the 61-70 range.  However, even if his symptoms were to be characterized as "moderate," as is characterized by a GAF score of 51-60, this would still not likely warrant a rating in excess of 50 percent without some additional and unusual circumstances, which have not been shown here.

In conclusion, the Board determines that the Veteran has displayed some occupational and social impairment.  However, deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships have substantially not been shown. Therefore, a rating in excess of 50 percent is not warranted.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his psychiatric disorder is worse than the ratings he currently receives.  The Board specifically notes a statement in November 2006, where he stated that he decided to end his life "if help isn't rendered soon."  In January 2008, he also detailed how he has difficulty sleeping at night.  In fact, on this occasion, he submitted a daily diary of how he slept.  In a May 2007 statement, he stated that he woke up with a panic attack, although it is not clear this was psychiatric in nature.  Finally, in an October 2009 statement, he stated that he has impaired thoughts, speech problems, an inability to focus and forgetfulness.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his psychiatric disorder according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

As is applicable here, the Board finds that his statements of record are sometimes contradicted by contemporaneous observations of the trained psychiatrists who have evaluated him on a consistent basis throughout the course of the appeal.  In this case, the Board is inclined to rely on the psychiatrists observations rather than the Veteran's own statements of self-assessment at some points in the record.  In any event it is important for the Veteran to understand that a 50% evaluation is a highly significant disability evaluation (very generally indicating a 50% reduction in the ability to function), which would cause the problems he has cited.  Without taking into consideration the Veteran's statement there would be no basis for the Board's grant of this claim to 50%.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  See also Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria. 

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the issue of whether TDIU has been raised by the record, however, the situation here is slightly unusual in that, at the time the Veteran submitted a claim for an increased rating for his acquired psychiatric disorder in January 2008, this was his only service-connected disability.  However, in March 2011, he was granted service connection for ischemic heart disease, with a 100 percent disability rating, effective June 22, 1998.  See Nehmer v. U.S. Veterans Admin., 284 F. 3d 1158 (9th Cir. 2002).  In a March 2014 decision, he was also granted special monthly compensation (SMC) based on the need for the aid and attendance of another, effective November 14, 2012.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013).  As such, he has received a 100 percent disability rating for the entire period on appeal.   

Based on evidence of record, the Board determines that a 50 percent rating, but nor more, is warranted for the Veteran's acquired psychiatric disorder.  The appeal is granted to this extent.  


VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted statements in support of his claim.  

A VA examination with respect to the issue on appeal was also obtained in April 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran's representative has argued that the most recent VA examination for the issue on appeal, being now over six years old, is "stale" and that a new examination is required.  However, in the context of increased rating claims, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95 (April 7, 1995).  

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since this VA examination, and he has not contended otherwise.  Moreover, there is sufficient evidence of record since this VA examination such that the Board is able to accurately assess his current level of impairment.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 50 percent rating, but no more, for an acquired psychiatric disorder, diagnosed as PTSD and depression, is granted, subject to the regulations governing the payment of monetary awards


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


